Citation Nr: 9934032	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  95-11 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for asthma.  

2.  Entitlement to service connection for depression as 
secondary to service-connected migraine headaches.  

3.  Entitlement to service connection for flat feet.  

4.  Entitlement to service connection for heat stroke.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1987 
to December 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Lincoln, Nebraska 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
December 1994 the veteran's records were transferred to the 
VARO in Denver, Colorado.  

In August 1997 the Board remanded the issues of entitlement 
to an increased evaluation for asthma and entitlement to 
service connection for depression as secondary to migraine 
headaches for further development, including VA examinations.  
The case has since been returned to the Board for further 
appellate review.  

In April 1994 the veteran raised, in pertinent part, a claim 
of entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).  

In November 1994, the RO denied entitlement to TDIU, and the 
veteran filed a timely notice of disagreement.  In October 
1995, the RO supplied the veteran with a statement of the 
case continuing its denial of, in pertinent part, TDIU.  
There is no evidence from the record that the veteran has 
submitted a timely substantive appeal as to the issue of 
entitlement to TDIU.  The veteran was notified of this at a 
hearing in December 1995.  The issue of TDIU was not 
discussed at the hearing, and there is nothing in the record 
that can be reasonably interpreted as a substantive appeal.  
The Board therefore concludes that the issue of entitlement 
to TDIU is not currently before it.  See 38 C.F.R. §§ 20.200, 
20.202, 20.302(b) (1999).  

The veteran filed claims in August 1993 and January 1994 for 
entitlement to VA vocational rehabilitation benefits under 
Chapter 31, Title 38 of the United States Code.  In a January 
1994 notice of disagreement (NOD) this issue was again 
raised.  It is unclear from the record as to whether the RO 
has ever actually adjudicated the issue of entitlement to VA 
vocational rehabilitation benefits under Chapter 31, Title 38 
of the United States Code.  As this issue has been neither 
procedurally developed nor certified for appellate review, 
the Board is referring it to the RO for initial consideration 
and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

The issues of service connection for flat feet and heat 
stroke are addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The probative medical evidence shows that asthma is 
characterized by rather frequent asthmatic attacks with 
moderate dyspnea on exertion between attacks.  

3. Service connection is in effect for, among other 
disabilities, migraine headaches.  

4.  Several medical opinions of record suggest that the 
veteran has a psychiatric disability due to migraine 
headaches.





N 

CONCLUSIONS OF LAW

1. The criteria for an initial evaluation of 30 percent for 
asthma have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic 
Code 6602 (effective prior to October 7, 1996).  

2.  The veteran's claim for service connection for a 
psychiatric disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Asthma

Factual Background

According to the pertinent evidence of record, the veteran 
underwent a VA trachea and bronchi examination in May 1992 
with complaints of a cough productive of yellowish phlegm in 
cold weather; shortness of breath on exertion; and wheezing.  
He reported being able to run one mile in under eight minutes 
prior to the onset of his symptoms.  

Examination revealed a peak flow of 570.  The veteran's lungs 
were clear to auscultation and percussion during normal 
breathing, but there was an audible wheeze on forced 
expiration.  The examiner concluded that his history and 
findings were suggestive of mild asthma.  

In October 1993 the veteran underwent a VA examination during 
which spirometric testing was performed.  A pulmonary 
function study showed that forced vital capacity (FVC) was 79 
percent of predicted and forced expiratory volume (FEV-1) was 
78 percent of predicted.  The FEV-1/FV ratio was 81 percent.  
This was interpreted as indicating mild restrictive lung 
disease.  The VA examiner rendered a diagnosis of exercise 
induced asthma.  

The RO granted service connection for, in pertinent part, 
asthma in January 1994 with the assignment of a 10 percent 
disability rating.  A timely notice of disagreement was filed 
with this decision.  

In March 1994 a local hearing before a hearing officer was 
conducted.  The veteran testified, in pertinent part, to 
getting easily winded, even when walking around a store with 
his wife.  Transcript, p. 10.  He reported difficulty 
breathing when the temperature became warm outside or when it 
was below freezing, and in high humidity.  Id.  He testified 
to taking 45 minutes to an hour to recover one time after 
walking at a pace slightly faster than a jog for 100 yards.  
Tr., p. 11.  He testified that he could walk for a half block 
before having difficulty.  Id.  He testified that emotional 
stress brought on breathing difficulty.  Tr., p. 12.  He 
denied taking any medications for his lungs.  Tr., p. 13.  He 
reported having only slight exertional activities.  Tr., p. 
14.  

In June 1994 the veteran underwent a VA trachea and bronchi 
examination.  He reported one to two attacks per week.  He 
reported that he was able to carry out his activities of 
daily living but that physical exertion or emotional stress 
might trigger an asthmatic attack.  He denied having dyspnea 
except during an asthmatic attack.  It was noted that there 
was no cyanosis, clubbing or edema of the extremities.  The 
diagnosis was asthma.  

On VA general medical examination in June 1994, the lungs 
were clear to auscultation.  No wheezes were heard anywhere 
throughout the examination of the respiratory system.  The 
diagnosis was asthma, by history.

In November 1994 the veteran underwent pulmonary function 
testing at the Cheyenne VA Medical Center (VAMC).  Pre-
bronchodilation testing revealed that the FVC was 4.17 
liters, with 5.38 liters predicted.  FEV-1 was 3.64 liters, 
with 4.50 liters predicted.  Post-bronchodilation results 
revealed that FVC was 87 percent of predicted, and FEV-1 was 
93 percent of predicted.  The FEV-1/FVC ratio was 87 percent, 
pre-bronchodilation, and was 89 percent post-bronchodilation.  
It was noted in the interpretation that FVC was reduced but 
that the FEV-1/FVC ratio was increased.  Slow vital capacity 
was reduced.  The diagnosis was moderate neuromuscular 
disease.  It was advised the blood gases or oximetry might be 
useful.  

In December 1995, a personal hearing was conducted before the 
RO.  The veteran testified to having about two asthmatic 
attacks per week, during which he would have trouble catching 
his breath and would start coughing.  He stated that these 
attacks would usually last for a few minutes, but that there 
were more severe attacks that lasted eight to ten minutes.  
Transcript, pp. 2-3.  He also testified to having a hard time 
catching his breath for a day or two after a bad attack and 
that he would be very sedentary and try not to do anything 
during this period.  Tr., pp. 3-4.  The veteran's wife 
testified that the veteran would experience shortness of 
breath from simply browsing and window shopping.  Tr., p. 5.  

The veteran stated that stress also would sometimes 
precipitate an asthmatic attack.  Tr., p. 4.  He testified 
that he was currently using an inhaler to treat his symptoms 
and that the inhaler alleviated his symptoms.  Tr., p. 3-4.  
Nonetheless, he stated that he would avoid exertion after an 
attack out of concern of having another attack.  Tr., p. 4.  
He testified to taking the inhaler two or three times a month 
and that he would usually take it when experiencing a bad 
attack.  He denied having to go to the emergency room for an 
asthmatic attack.  Tr., p. 6.  

Pursuant to the August 1997 Board remand, a VA respiratory 
examination was conducted in August 1998.  The veteran 
reported a history of bronchial asthma with two puffs of an 
inhaler when needed.  He reported shortness of breath 
whenever he increased his activity, became excited, or was 
under stress.  He stated that he used the inhaler two or 
three times per month, but that he had never required 
hospitalization, oxygen, and denied any periods of 
incapacitation.  

Examination revealed no wheezes, rhonchi, or rales.  The 
lungs were clear, with good and symmetrical ventilation.  On 
pulmonary function testing, FVC was 78 percent of predicted 
pre-bronchodilation, and 88 percent of predicted post-
bronchodilation.  FEV-1 was 73 percent of predicted pre-
bronchodilation and 92 percent of predicted post-
bronchodilation.  The FEV-1/FVC ratio was 83 percent pre-
bronchodilation and was 86 percent post-bronchodilation.  It 
was concluded that there was a minimal obstructive lung 
defect and that lung volumes were within normal limits; 
however, poor test performance was indicated by volume 
extrapolation/FVC.  The diagnosis was bronchial asthma. 

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board notes that the regulations concerning evaluation of 
the respiratory system were amended in September 1996.  See 
61 Fed. Reg. 46,720 (1996) (codified at 38 C.F.R. § 4.97 
(1998)).  Where a regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the "version most 
favorable to appellant" applies.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).

The criteria in effect prior to October 7, 1996 for asthma 
provided that a 10 percent evaluation was warranted for mild 
paroxysms of asthmatic type breathing, characterized by high 
pitched expiratory wheezing and dyspnea, occurring several 
times a year with no clinical findings between attacks.  A 30 
percent evaluation required moderate, rather frequent asthma 
attacks (separated by only 10-14 day intervals) with moderate 
dyspnea on exertion between attacks.  

The amended criteria provide for asthma provide a 10 percent 
evaluation for FEV-1 of 71 to 80 percent of predicted value; 
or a ratio of FEV-1 to FVC of 71 to 80 percent, or 
intermittent inhalation or oral bronchodilator therapy.  FEV-
1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication 
warrants an evaluation of 30 percent.  A note which follows 
these provisions indicates that in the absence of clinical 
findings of asthma at the time of the examination, a verified 
history of asthmatic attacks must be of record.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602.

The Court has held that the effective date of a regulation 
must be 30 days after the date of publication of the adopted 
regulation in the Federal Register.  Until the statutory 30 
days have passed, the regulation is not lawfully effective.  
Thus, prior to October 7, 1996, the revised regulations at 
issue here were not lawfully effective.  See Rhodan v. West, 
12 Vet. App. 55 (1998).  

When the Secretary adopted the revised rating schedule for 
diseases of the trachea and bronchi and published it in the 
Federal Register, the publication clearly stated an effective 
date of October 7, 1996.  Because the revised regulations 
expressly stated an effective date and contained no provision 
for retroactive applicability, it is evident that the 
Secretary intended to apply those regulations only as of the 
effective date.  Id.  Therefore, in view of the effective 
date rule contained in 38 U.S.C. § 5110(g), which prevents 
the application of a later, liberalizing law to a claim prior 
to the effective date of the liberalizing law, the 
Secretary's legal obligation to apply October 7, 1996, as the 
effective date of the revised regulations prevents the 
application, prior to that date, of the liberalizing law rule 
stated in Karnas.  Accordingly, the Board finds that for any 
date prior to October 7, 1996, the Board cannot apply the 
revised rating schedule to the issue of an increased rating 
for asthma.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).  

In particular, a review of the record indicates that the 
development requested by the Board in its August 1997 remand 
has been completed pertaining to the claim for an increased 
rating for asthma.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Specifically, the RO, by August 1997 letter, 
afforded him the opportunity to identify additional treatment 
records which were pertinent to his claim.

The record also shows that the RO scheduled (and the veteran 
attended) an independent orthopedic examination in August 
1998.  The report of the examination was responsive to the 
Board's August 1997 remand instructions pertaining to the 
examination.  Thus, the Board finds that the development 
completed in this case is in full compliance with the Board's 
remand instructions.  Stegall, supra.

The veteran's asthma is currently rated as 10 percent 
disabling.  Under the amended criteria, a 10 percent rating 
for asthma requires an FEV-1 of 71 to 80 percent of predicted 
value; or a ratio of FEV-1 to FVC of 71 to 80 percent, or 
intermittent inhalation or oral bronchodilator therapy.  The 
next higher rating (30 percent) requires an FEV-1 of 56 to 70 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
daily inhalational or oral bronchodilator therapy, or; 
inhalational anti- inflammatory medication.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1999).  

The veteran's asthma does not meet the criteria for an 
initial rating in excess of 10 percent under the current 
regulations.  There is no documentation of FEV-1 levels being 
70 percent of predicted or lower.  FEV-1 levels have been 
found to range from 73 percent to 92 percent of predicted.  
Nor is there documentation revealing the FEV-1/FVC ratio as 
being from 56 to 70 percent.  The FEV-1/FVC ratio has been 
measured from 81 percent to 89 percent.  

Nor does the record indicate that the veteran uses daily 
inhalation or oral bronchodilator therapy.  The veteran has 
consistently indicated that he uses an inhaler only two to 
three times per month.  Therefore, the probative evidence 
establishes that an initial rating in excess of 10 percent is 
not warranted under the amended regulations.  38 C.F.R. 
§ 4.79, Diagnostic Code 6602 (1999).  

However, the Board finds that an initial rating of 30 percent 
is warranted under the previous regulations.  Under the 
previous regulations, a 30 percent rating requires moderate 
asthma with rather frequent asthmatic attacks (separated by 
only 10-14 day intervals) with moderate dyspnea on exertion 
between attacks.  38 C.F.R. § 4.97, Diagnostic Code 6602 
(1996).  

The veteran has consistently and credibly indicated that he 
experiences shortness of breath on most exertional activity.  
The veteran's spouse supported such statements with 
consistent testimony at both the March 1994 and the December 
1995 hearings.  They have both reported that he has 
difficulty with breathing even during activities such as 
browsing through stores.  In addition, the veteran has also 
consistently reported having "bad" asthmatic attacks that 
require the use of his inhaler two to three times per month 
which would indicate that a bad attack occurs at least every 
two weeks.  While recent pulmonary function testing has 
revealed only a mild obstructive impairment, it was also 
noted on VA examination in August 1998 that poor test 
performance was indicated by volume extrapolation/FVC.  

After careful consideration of the evidence, the Board 
concludes that there is a reasonable doubt as to the degree 
of disability warranted by the veteran's asthma.  Such 
reasonable doubt must resolved in favor of the veteran.  
Therefore, an initial rating of 30 percent for asthma is 
found to be warranted under the previous regulations.  
38 C.F.R. §§ 4.3, 4.97, Diagnostic Code 6602.  

The Board finds that an initial rating in excess of 30 
percent is not warranted under the previous regulations.  The 
next higher rating (60 percent) under the previous 
regulations requires severe asthma with frequent attacks (one 
or more attacks weekly), marked dyspnea on exertion between 
attacks with only temporary relief by medication, precluding 
more than light manual labor.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (1996).  

The veteran has reported shortness of breath with exertion as 
well as increased stress.  However, he has specifically 
stated on VA examination and at his hearings that he suffers 
from attacks that require the use of an inhaler only two or 
three times a month.  Pulmonary function testing has only 
revealed a mild obstructive impairment.  Finally, while 
testifying in December 1995 to remaining very sedentary 
following a bad asthmatic attack, he also testified that his 
medication alleviated his symptoms.  This constitutes 
persuasive evidence that an initial rating in excess of 30 
percent is not warranted under the previous regulations.  
38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).  

The Board has also considered whether referral for an 
increased evaluation on an extra-schedular basis is 
warranted.  In exceptional cases where evaluations provided 
by the Rating Schedule are found to be inadequate, an extra-
schedular evaluation may be assigned which is commensurate 
with the veteran's average earning capacity impairment due to 
the service-connected disability.  38 C.F.R. § 3.321(b) 
(1999).  

The Board concludes that the veteran's asthma does not 
warrant referral for an extra-schedular rating as there is no 
probative evidence indicating that he has symptoms or 
limitations imposed by his asthma not contemplated by the 
applicable ratings criteria.  While testifying in December 
1995 to being very sedentary and that he would try not do 
anything following a more severe attack, he did not allege 
that he had to miss work for any appreciable period of time 
as a result of such attacks.  There is no documentation in 
the record that the veteran's asthma has resulted in marked 
interference with employment.  

Nor is there evidence that the veteran's asthma has required 
frequent hospitalizations.  In fact, he denied having been 
hospitalized for his asthma at the December 1995 hearing and 
at the August 1998 VA examination as well.  Thus, the Board 
concludes that referral for an extraschedular evaluation is 
not warranted in this instance.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the appellant or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign an initial rating in excess of 
30 percent under either the previous or amended criteria.  

As the Board noted earlier, the veteran's case involves an 
appeal as to the initial rating assigned for his asthma on 
the occasion of the grant of service connection by the RO in 
December 1993, rather than an increased rating claim where 
entitlement to compensation had previously been established.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial 
rating cases, separate rating can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id. at 9.  In the case at hand, the 
Board finds that staged ratings are not appropriate.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that the evidence supports an initial 
evaluation of 30 percent for the veteran's service-connected 
asthma.  

Service Connection for Depression as Secondary to Migraine 
Headaches

Factual Background

The pertinent evidence of record shows that the veteran was 
granted service connection for migraine headaches, with the 
assignment of a 10 percent rating, effective December 1991.  
This was increased to 30 percent in January 1994, and to 50 
percent in March 1994, effective December 1991.

In March 1994 the veteran raised a claim of, in pertinent 
part, service connection for depression as secondary to his 
service-connected migraine headaches.  

Progress notes from the Cheyenne VA Medical Center (VAMC) 
show mental health treatment between April 1994 and March 
1995.  During a VA neurology consultation in June 1994, the 
veteran reported a history of migraine headaches and related 
symptoms.  The clinical impression was complicated migraine.  
The examiner also concluded that he had reactive depression.  
He was diagnosed with diabetes in May 1994.  By July 1994, it 
was noted that the diabetes was controlled with medication.  

In June 1994 the veteran underwent a psychiatric examination.  
He reported a history of severe migraine headaches and that 
he had been depressed as a result of these headaches.  He 
also reported being worried about what was causing the 
headaches.  

Examination revealed a slightly flattened affect with no 
underlying psychotic thought process.  Mood was stable and 
memory appeared to be intact.  The examiner concluded that he 
appeared to have some degree of depression, and that such 
depression may be associated with his concern about his 
health.  He noted a family history of an affective disorder 
and concluded that his depression also may be an underlying 
dysthymia.  The diagnoses were severe migraine headaches, 
diabetes (controlled by diet), asthma (by history), and 
possible dysthymia that may be associated with the migraine 
syndrome.  

In October 1994 the veteran was seen for a follow-up of his 
diabetes at the Cheyenne VAMC.  However, the bulk of the 
treatment report notes his complaints of increased migraine 
headaches.  He also noted that his asthma was worsening.  He 
admitted to increased stress and feeling depressed.  He 
stated that he wanted to work but could not because of his 
problems.  He stated that he could not concentrate or 
remember due to his headaches.  The diagnosis was, in 
pertinent part, depression secondary to chronic illness.  

A progress note dated November 1994 from the Cheyenne VAMC 
concluded that the veteran had dysthymia secondary to medical 
problems (migraines and diabetes).  

In January 1995 the veteran reported that his headaches had 
recently been much better and that, as a consequence, his 
mood was greatly improved.  It was noted on examination that 
his mood appeared much better, consistent with his self-
report.  

Later in January 1995, the veteran reported that his physical 
problems had returned and that he was now having increased 
conflict with his spouse and was considering divorce.  Mood 
was mildly dysphoric on examination.  

During the December 1995 hearing, the veteran testified that 
his diabetes was being controlled through diet.  Transcript, 
p. 8.  He testified to receiving counseling for his 
depression but that he had stopped going a few months prior 
because he was not feeling as depressed.  Tr., pp. 8-9.  He 
indicated that the depression had improved because his 
migraines had improved thereby allowing him to become more 
active.  Tr., p. 9.  

In August 1998 a VA mental disorders examination was 
conducted.  The veteran reported a history of migraine 
headaches and that his mood would grow depressed during some 
episodes of such headaches.  He claimed that his depression 
was secondary to his migraine headaches.  He reported being 
started on Imipramine over the previous month and that, since 
that time, his migraines and mood had improved.  He currently 
denied a depressed mood, trouble with sleep, anhedonia, or 
guilt.  Energy and concentration were normal, and appetite 
was good.  

On examination, the veteran voiced no dysphoria, and had a 
normal and appropriate affect.  Suicidal and homicidal 
ideation were denied, and his thought processes were logical 
and linear.  He stated that his mood had improved to the 
point that he was not depressed.  He denied a depressed mood, 
psychotic or manic thought processes, anxiety symptoms, and 
other depressive symptomatology.  He denied any memory 
impairment and stated that he was sleeping well.  Insight and 
judgment were found to be very good.  Under both the Axis I 
and Axis II diagnosis, the examiner wrote "nothing."  The 
Axis III diagnosis was migraine headaches.  He commented that 
the veteran had experienced trouble over the last several 
years with migraine headaches to the point that it caused him 
to have a depressed mood.  The veteran had been started on 
medication which had resulted in decreasing the symptoms of 
his migraines which, in turn, had improved his mood to the 
point that he did not feel depressed.  It was further 
indicated that the veteran denied that he had a depressed 
mood at the present time.  He denied any depressive 
symptomatology.  



Analysis

The initial question before the Board is whether the 
veteran's claim for service connection for a psychiatric 
disability is well grounded.  As noted above, service 
connection has been granted for migraine headaches.  

A review of the record shows that when the veteran was 
examined by the VA in June 1994, it was concluded that he had 
possible dysthymia which might be associated with migraine 
syndrome.  Similarly, a November 1994 VA progress note 
reflects the fact that the veteran had dysthymia secondary to 
medical problems including migraines.  Based on this 
evidence, the Board concludes that the claim for service 
connection is well grounded.


ORDER

Entitlement to an initial rating of 30 percent for asthma is 
granted, subject to the governing criteria applicable to the 
payment of monetary benefits.  

The veteran has submitted a well-grounded claim of 
entitlement to service connection for a psychiatric 
disability.    


REMAND

In December 1993 the RO denied service connection for flat 
feet and for heat stroke.  The veteran submitted a timely 
Notice of Disagreement (NOD) in April 1994.  The RO issued a 
supplemental statement of the case in addressed these 
matters.  However, in the accompanying letter, the veteran 
was not informed that he had to submit a substantive appeal 
with respect to the claims for service connection for flat 
feet and residuals of a heat stroke. 

In a letter dated August 1994, the veteran withdrew his 
request for a hearing on the issues of service connection for 
flat feet and heat stroke.  Attached with this letter is a 
statement from the representative stating that the veteran 
had indicated during a personal conversation that he did not 
intend to pursue his appeal for the two conditions.  No 
further action was taken with regard to these two issues.  

An NOD may be withdrawn in writing before a timely 
Substantive Appeal is filed.  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw an NOD filed by the 
appellant without the express written consent of the 
appellant.  38 C.F.R. § 20.204(a), (c) (1999).  

In the case at hand, the only writing of record is the 
veteran's withdrawal of a hearing request.  There is no 
record of the veteran withdrawing his NOD or of him providing 
express written consent to the representative to withdraw the 
NOD.  Therefore, the Board concludes that the these claims 
were not effectively withdrawn for VA purposes.  In addition, 
since the veteran was not informed of the necessity to submit 
a substantive appeal, it must still be clarified whether the 
veteran wants to continue the appeal of the issues of service 
connection for flat feet and residuals of heat stroke.

With respect to the claim for service connection for a 
psychiatric disability, the Board notes that there are 
conflicting medical opinions of record.  While VA outpatient 
treatment records suggest that there might be a relationship 
between the veteran's service-connected migraine headaches 
and a psychiatric disability, the most recent VA examination 
failed to diagnosis any psychiatric disorder.  However, the 
examiner's comments noted that the veteran's migraine 
headaches had caused him to have a depressed mood. 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
clarify whether he intended to withdraw 
his appeal with respect to the issues of 
service connection for flat feet and heat 
stroke.  If so, he should be given the 
opportunity to submit a substantive 
appeal.  The veteran should be notified 
that he may submit additional evidence 
and argument in support of the issues on 
appeal in accordance with 38 U.S.C.A. 
§ 5103(a) (West 1991).  All pertinent 
evidence received that is not duplicative 
of evidence already of record should be 
associated with the claims file.  

2.  The RO will take such development or 
review action as it deems proper 
regarding the issues on appeal.  If such 
action does not resolve the disagreement 
either by granting the benefit sought or 
through withdrawal of the notice of 
disagreement, such agency shall prepare a 
statement of the case.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed and in complete compliance with 
this remand and if it is not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his psychiatric 
disability.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.

5.  The veteran should then be afforded a 
VA examination by a specialist in 
psychiatry, if available, to determine 
the nature and extent of any current 
psychiatric disorder.  All necessary 
tests should be performed.  The examiner 
is requested to furnish an opinion as to 
whether it is at least as likely as not 
that a psychiatric disability, if 
present, is etiologically related to the 
veteran's service-connected disabilities.  
The rationale for any opinion expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals


 

